Citation Nr: 1640014	
Decision Date: 10/04/16    Archive Date: 10/19/16

DOCKET NO.  16-17 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a left hip disability, claimed as secondary to arthritis of the knees and cervical spine.

2.  Entitlement to an increased rating for arthritis of the right shoulder, currently evaluated as 20 percent disabling.

3.  Entitlement to an increased rating for arthritis of the left shoulder, currently evaluated as 20 percent disabling.

4.  Entitlement to an increased rating for arthritis of the right hand, currently evaluated as 10 percent disabling.

5.  Entitlement to an increased rating for arthritis of the left hand, currently evaluated as 10 percent disabling.

6.  Entitlement to an increased rating for arthritis of the right knee, currently evaluated as 10 percent disbling.

7.  Entitlement to an increased rating for arthritis of the left knee, currently evaluated as 10 percent disabling.  

8.  Entitlement to an increased rating for arthritis of the cervical spine, currently evaluated as 30 percent disabling.

9.  Entitlement to an increased rating for bilateral hearing loss disability, currently evaluated as 10 percent disabling.

10.  Entitlement to an increased rating for hypertension, currently evaluated as 10 percent disabling.

11.  Entitlement to a total rating based on unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from August 12, 1952 to July 16, 1954 and from July 30, 1954 to August 31, 1978.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

The Veteran was scheduled for a hearing before a Veterans Law Judge at the Board's offices in Washington, DC in August 2016, but he canceled the hearing prior to that date.

The Board notes that during the course of this appeal, the Veteran has asserted that he is unemployable due to his service-connected disabilities.  The U.S. Court of Appeals for Veterans Claims (Court) has held that a TDIU claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447   (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court in Rice also found that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  The issue of TDIU is therefore considered to be before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As an initial matter, the Board notes that as pointed out by the Veteran's representative in an August 2016 informal hearing presentation, there are outstanding VA treatment records.  Specifically, the record reflects that the Veteran underwent surgery at the District of  Columbia VA Medical Center (VAMC) in April 2015.  Records of that hospitalization are not associated with the claims file.  They must be obtained prior to appellate review of all issues on appeal.  The Veteran's representative also pointed out that the most recent records from the Martinsburg VAMC date to February 2016, and that there are more recent records pertinent to the Veteran's claims.  These records should also be obtained prior to appellate review of all issues on appeal.

Service Connection for Left Hip Disability

The Veteran seeks service connection for a left hip disability as secondary to his service-connected bilateral knee and cervical spine disabilities.  On VA examination in May 2015, a VA physician indicated a diagnosis of  "other".  She provided no further comment.  She subsequently provided an opinion, concluding that bilateral knee and cervical pain was less likely secondary or proximately due to or the result of bilateral hip symptoms.  The question in this case is whether the Veteran has a left hip disability that is secondary to the service-connected knee and cervical spine disabilities.  An examination addressing this question is necessary.

Evaluation of Shoulders, Hands, and Knees

Initially, the Board observes that the Veteran's hand and knee disabilities are evaluated pursuant to the diagnostic criteria for gout.  However, in a May 2015 statement, the May 2015 VA examiner indicated that review of the Veteran's records revealed no specific findings diagnostic of gouty arthritis.  Examinations of these disabilities resulted in diagnoses of degenerative arthritis.  The Board concludes that further adjudication of the evaluation of these disabilities should include consideration of whether any alternative diagnostic code is more appropriate.  

The Board additionally notes that, in an August 2016 informal hearing presentation, the Veteran's representative argued that an additional evaluation was warranted for atrophy of the thenar muscles of the hands.  On remand, the AOJ should consider whether such an evaluation is warranted.

On VA examinations in May 2015, the examiner noted that range of motion of the shoulders and knees was abnormal.  She also noted that the Veteran had pain on motion of the hands.  Unfortunately, although she stated that there was pain on motion and functional limitation due to pain, she neglected to identify the point during motion that pain occurred.  In this regard, the Board observes that in determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202   (1995).  Additional examinations are warranted, to assess the point during motion that the Veteran is functionally limited by pain.  

Evaluation of Cervical Spine and Bilateral Hearing Loss Disability

The May 2015 rating decision denied increased ratings for the Veteran's cervical spine disability and bilateral hearing loss disability.  His January 2016 notice of disagreement (NOD) included these issues; however, the March 2016 statement of the case (SOC) did not address them.  The filing of a NOD places a claim in appellate status.  Therefore, a statement of the case regarding these issues must be issued to the appellant.  As such, these issues must be remanded.  Manlincon v. West, 12 Vet. App. 239, 240-41 (1999).

TDIU

The Veteran also seeks a TDIU.  He is in receipt of VA disability benefits for various disabilities:  a 30 percent evaluation for hiatal hernia; a 30 percent for arthritis of the cervical spine; 20 percent evaluations for each shoulder; and 10 percent evaluations for hypertension, tinnitus, bilateral hearing loss disability, right and left hand arthritis, and right and left knee arthritis.  His total evaluation for compensation is 90 percent.  

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  If there is only one service-connected disability, this disability should be rated at 60 percent or more; if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a).

To meet the requirement of "one 60 percent disability" or "one 40 percent disability," the following will be considered as one disability: (1) disability of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from one common etiology; (3) disabilities affecting a single body system; (4) multiple injuries incurred in action; and (5) multiple disabilities incurred as a prisoner of war.  Id.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Various examinations were conducted in May 2015, and the examiner indicated that the Veteran's knee, hand, shoulder, and cervical spine disabilities resulted in functional impairment.  However, absent information regarding the Veteran's level of eduction, special training, and previous work experience, it is not possible to determine whether unemployability exists as the result of functional impairment identified by the VA examiners.  As such, this issue should be properly developed and adjudicated by the AOJ.

In light of the above discussion, the Board has determined that additional development and action are required.  Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain from the District of Columbia VAMC all records pertaining to surgery performed at that facility in April 2015.  

Obtain from the Martinsburg VAMC all clinical records for the period from February 2016 to the present.  

If the AOJ is unable to secure these records, it must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2)  (West 2014); 38 C.F.R. § 3.159(e)(1) (2015).

The following development must not be undertaken prior to completion of the development set forth in paragraph 1.

2.  Schedule a VA examination to determine the nature and etiology of the Veteran's claimed left hip disability.  Any and all studies, tests, and evaluations should be performed.  The examiner should elicit a complete history from the Veteran, the pertinent details of which should be included in the examination report. 

Upon review of the claims file and examination of the Veteran, the examiner should identify all current disability of the left hip.  The examiner should then provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) any such disability is the result of a disease or injury in service, or is secondary to (caused or aggravated by) the Veteran's service-connected knee and/or cervical spine disabilities.  

The examiner is asked to explain the reasons underlying any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

3.  Schedule the Veteran for an examination to determine the current severity of his bilateral hand, shoulder, and knee disasbilities.  The claims file should be forwarded to the examiner for review.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  The examiner should also elicit a complete history from the Veteran, the pertinent details of which should be included in the examination report.

The examiner should report the results of range of motion testing and note the point at which the Veteran experiences pain.  The examiner should also comment on any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation.   The examiner's report should include a description of the above factors that pertain to functional loss that develops on repetitive use or during flare-up. 

The examiner should also describe any other associated deformity or functional impairment of the hands, shoulders, and knees, and indicate whether there is ankylosis.

With respect to the Veteran's bilateral knee disability, the examiner should specifically address the Veteran's reports of instability of his knees.  

A discussion of the complete rationale for all opinions expressed should be included in the examination report.  If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

4.  Develop and adjudicate the Veteran's claim of entitlement to a TDIU.  If additional examinations are necessary to address the functional impact of the Veteran's service-connected disabilities, such should be conducted.

5.  Review the examination reports for compliance with the Board's directives.  Any insufficiency should be corrected prior to recertification to the Board.  

6.  Issue the appellant a statement of the case on the issues of entitlement to higher ratings for his cervical spine disability and bilateral hearing loss disability, pursuant to 38 C.F.R. § 19.26 (2015).  If, and only if, the Veteran perfects his appeal by submitting a timely and adequate substantive appeal, the RO should return the claims to the Board for the purpose of appellate disposition.

7.  Then, ensure that all necessary development has been properly accomplished, and readjudicate the claims on appeal.  

In considering the evaluation of the Veteran's hand disability, the AOJ should specifically consider whether a separate evaluation is warranted for muscle injury based on atrophy of the thenar muscles.  In considering the evaluation of the Veteran's hand and knee disabilities, the 
AOJ should specifically consider whether the criteria for evaluation of gout is the most appropriate diagnostic code under which to evaluate these disabilities, or whether any other criteria is more closely applicable.

If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered, since the issuance of the last SSOC.  The Veteran should be given the opportunity to respond to the SSOC before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




